Mr. Justice Yantis delivered the opinion of the court: Claimant is an Illinois corporation engaged in the sale of dental supplies. On May 18, 1933 it received a purchase requisition in the regular course of business from the Kankakee State Hospital for merchandise as set out in the claim herein filed in the sum of Twenty-six and 77/100 Dollars ($26.77). The merchandise in question was duly received by the State Hospital but in some manner the invoice was mislaid, and claimant asks an award in the sum of Twenty-six and 77/100 Dollars ($26.77). Apparently the only reason that the claim has not been paid is that the appropriation for the period during which the purchase was made has lapsed. As stated in the case of Shell Petroleum Corporation vs. State, 7 C. C. R. 224 and numerous other cases, “Where it clearly appears that materials have been legally sold, delivered to, and used by a State Department and have not been paid for, an award will be made therefor on a claim filed in apt time.” An award is therefore made in favor of claimant in the sum of Twenty-six and 77/100 Dollars ($26.77) in settlement of said claim.